ON APPLICATION FOR. REHEARING.
STRAUP, J.
Appellant contends that the conclusion reached is erroneous, for that the Constitution and the prior holdings of this court permit an appeal from only a final judgment; that the interlocutory decree is not a final judgment, for the marriage relation is not dissolved, and the parties are not divorced, until the absolute or final decree is made and entered ; and that it is only from such absolute or final decree that an appeal can properly be taken. Such a conclusion would be logical and sound if the statute did not clearly imply an appeal, also, from the interlocutory decree; and if we were permitted to do what appellant does — disregard that provision of the statute — we also could reach such a conclusion. We think a reading of the statute clearly implies the right of an appeal, both from the interlocutory and the absolute decree. To reach appellant’s conclusion, that an appeal *610lies only from; the absolute or final decree, forces a holding that the provision conferring; or implying the right of an appeal from the interlocutory decree is unconstitutional. Of course, the language of the statute, when considered in connection with the constitutional provision, is somewhat involved ; and on first blush it may seem that the legislative provision, giving the right of an appeal from the interlocutory decree, is repugnant to the constitutional provision, permitting .an appeal only from a final judgment. We, however, endeavored to construe the act so as to give meaning and effect to all of its parts. The construction contended for does not do that. It renders a part of the act unconstitutional. We think the statute reasonably bears the construction we gave it; and hence reached that conclusion, rather than that rendering a part of the act unconstitutional.
The petition is denied.
FRICK, C. J., and McCARTY, L, concur.